Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 are pending.
Claims 1-6 are currently amended.
Claim 1 is an independent claim.

Response to Arguments
Regarding the Remarks page 12-13, the applicant argues that the claims are eligible under 35 USC 101.  The examiner respectfully disagrees.
The bolded claim limitations as shown in the rejection below are abstract in that they are all part of a simulation based on a complex series of mathematical operations as evidenced by the specification and the dependent claims.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  Integrating the abstract into a practical application assumes that there is at least one significant additional element beyond the abstract idea into which the abstract idea can be integrated.
As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94. 
In the current claims, there is no identified significant additional element such as a physical device or the transformation of an article.  The use of generic computing devices are considered insignificant additional elements.
The claims are directed to performing a simulation.  Adding the positive recitation of a generic processor does not provide any significant additional elements.
The limitation of “performing a control strategy of the IGBT power module” refers to the simulated IGBT Power module since no physical device has been positively recited.  The claim can be read as only employing a simulated device.  There is no clear distinction between a physical device use and operation, and a simulated device use and simulation as claimed.
For example if the claim had a limitation of “employing a physical IGBT Power module in a power supplying circuit”, and a final limitation where “modifying the operation of the physical IGBT Power module based on the simulation”. This would provide a positive recitation of a particular physical device.  Also the control of that physical device based on the results of the abstract idea, integrates the abstract idea into the practical application of controlling a tangible physical device.
The examiner would welcome an interview to discuss these issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:

1. A method for estimating junction temperature on-line on an insulated gate bipolar transistor (IGBT) power module, comprising the following steps executing by a processor:
step 1: performing a control strategy of the IGBT power module and setting up a full-bridge inverter circuit and a VCE(ON) on-line measuring circuit based on a power electronic simulation software Saber, connecting two input terminals of the VCE(ON) in-line measuring circuit to a collector and an emitter of an IGBT of the full-bridge inverter circuit, thereby realizing connection between the full-bridge inverter circuit and the VCE(ON) on-line measuring circuit;
step 2: obtaining IGBT conduction voltage drop VCE(ON) for the connected full-bridge inverter circuit and the VCE(ON) on-line measuring circuit, using a temperature sensitive electrical parameter method to obtain a calibration curve and a fitting relationship of the IGBT conduction voltage drop VCE(ON) and an IGBT power module junction temperature Tj;
step 3: based on the full-bridge inverter circuit set in step 1, setting a behavior model of the IGBT power module composed of an IGBT and a corresponding diode, wherein static and dynamic characteristics of the behavior model are simulated and analyzed to calculate switching loss and conduction loss of the IGBT, reverse recovery loss and conduction loss of the diode;
step 4: considering a coupling effect between the IGBT and the diode in the IGBT power module of step 3, and setting a thermal model of an extended state space of the IGBT power module;
step 5: setting a system model of the Kalman filter, the IGBT power module junction temperature obtained in the step 2, the switching loss and the conduction loss of the IGBT obtained in the step 3, the reverse recovery loss and the conduction loss of the diode obtained in the step 3 are used as filter inputs to calculate an optimal estimated value of the junction temperature, and
step 6: performing the control strategy of the IGBT power module based on the optimal estimated value of the junction temperature.

As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014).
The bolded abstract idea is a simulation exercise and comprises both mental steps and a simulation based on a complex series of mathematical operations as evidenced by the specification and the dependent claims.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  The limitation “performing a control strategy of the IGBT power module” is not recited in a manner that differentiates between controlling a physical IGBT module and the currently simulated module.
In light of Figure 1 the method comprises the simulation of a full-bridge inverter circuit in Saber.  Thus the claim merely represents the results of an abstract simulation without integration into a practical application by integrating the abstract idea into a significant additional element.
The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
The dependent claims 2-6 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

Regarding the Prior art
The prior art fails to anticipate or make obvious the claimed limitations of claim 1.  
Chengning et al., CN108108573, describes a dynamic prediction method that physically operates an IGBT power module.  It in no manner anticipates the claimed simulation of the instant application.
Yue et al., CN107192934, teaches the thermal impedance measuring method for a high power IGBT.  The analysis measures various operating curves of the device, but is completely silent concerning a simulation method to predict temperature.
Chen et al., “Predicting IGBT Junction Temperature with Thermal Network Component Model”, 2011, teaches a method of creating calibration curves and the determination of the junction temperature using collector-emitter voltage drop.  Chen is completely silent concerning a simulation method to predict temperature.
Wu et al., “Junction Temperature Prediction of IGBT Power Module Based on BP Neural Network” 2014, teaches using a neural network to predict junction temperature using temperature sensitive electrical parameters.  Wu is completely silent concerning a simulation method to predict temperature.
KWANG et al., KR 2016-0027467, teaches an apparatus to estimate the junction of an IGBT using average power loss.  KWANG is completely silent concerning a simulation method to predict temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857